Citation Nr: 0424155	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-07 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and April 1997 rating decisions of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD and migraine headaches and assigned 30 percent initial 
ratings for each condition, effective from October 1, 1996, 
the day after the veteran's discharge from service.  She 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In August 1998, to support her claims, the veteran and her 
mother testified at a hearing at the RO before a local 
hearing officer.  The Board subsequently remanded her case 
back to the RO in August 2000 to schedule her for another 
hearing there- but this time before a Member of the Board 
(Veterans Law Judge (VLJ)).  She had that hearing in October 
2002, and transcripts of both hearings are of record.

The Board again remanded this case to the RO in June 2003 for 
still further development and consideration.  And while on 
remand, a January 2004 RO rating decision granted an increase 
in the initial rating for the PTSD, to 50 percent, with the 
same effective date as the prior rating.  The veteran has not 
expressed satisfaction with this higher rating, so her appeal 
concerning this claim continues.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a veteran is presumed to be seeking 
the maximum possible rating for a disability unless she 
indicates otherwise).  There also remains the appeal 
concerning her other claim, for an initial rating higher than 
30 percent for her migraine headaches.

The veteran has not, however, appealed an October 2003 RO 
decision that denied her claim for a total disability rating 
based on individual unemployability (TDIU).  So that issue is 
not before the Board.  38 C.F.R. § 20.200 (2003).




FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claims for higher initial ratings, and 
apprised of whose responsibility-hers or VA's, it is for 
obtaining this supporting evidence, and all evidence relevant 
to these claims, which is obtainable, has been obtained.

2.  The veteran's PTSD results in moderate social and 
occupational impairment, with no evidence of such symptoms as 
obsessional rituals, speech difficulties, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, and neglect of personal appearance 
and hygiene.

3.  The veteran's migraine headaches are not manifested by 
prostrating attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria are not met for an initial rating higher 
than 30 percent for the migraine headaches.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§4.7, 4.124a Diagnostic Code 
8100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In this case, the initial AOJ (RO) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veterans Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I") and issued another decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II") in its stead.  Pelegrini II held, in part, that when, 
as here, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with section 5103(a), 3.159(b)(1) because an 
initial AOJ adjudication already had occurred.  Pelegrini II, 
slip op. at 14-15.  Instead, the appellant has the right to 
subsequent VCAA content-complying notice and proper VA 
process.  Id. 

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini II, slip op. at 11.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  But see VA 
General Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) 
(§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
of the Department.  38 U.S.C.A. § 7104(c).

In the present case, regarding the issues of entitlement to 
higher initial ratings for PTSD and migraine headaches, a 
substantially complete application was received in December 
1996.  Thereafter, in rating decisions dated in March and 
April 1997, the RO granted service connection for these 
conditions and assigned initial 30 percent evaluations for 
each.  The veteran appealed for higher initial ratings.  And 
in June, August, and November 2003 letters, the RO provided 
notice to her regarding what information and evidence was 
needed to substantiate her claims, as well as what 
information and evidence needed to be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for her to submit any evidence in her possession 
pertaining to her claims.  A supplemental statement of the 
case (SSOC) issued in July 2002 also informed her of the 
evidence and information needed to substantiate her claims, 
the information and evidence that she should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of her claims 
- if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  And, as 
mentioned, the January 2004 RO rating decision, on remand, 
increased the initial rating for her PTSD from 30 to 50 
percent with the same effective date.  The RO sent her 
another SSOC that same month explaining the reasons and bases 
for its decision to assign a 50 percent rating, but no 
higher, and again discussing the applicability of the VCAA to 
her specific claims.  She received yet another SSOC even more 
recently, in March 2004, further discussing her claims, the 
evidence received, the type of evidence needed 
to prevail, etc.

Moreover, all of these notices - the VCAA letters in June, 
August, and November 2003, as well as the SSOCs in July 2002, 
January 2004, and March 2004 - were sent prior to the 
transfer and certification of the veteran's case to the 
Board.  And they effectively cured any defect concerning the 
timing of the VCAA notice.  Furthermore, the content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After notice was provided, 
the claims were readjudicated each time additional evidence 
was received.  So the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to her VA notices.  Indeed, she even 
has had more time since receiving her case at the Board to 
identify and/or submit additional supporting evidence, see 
38 C.F.R. § 20.1304, and even beyond the normal 90 days if 
there is justification for any delay in identifying and/or 
submitting additional supporting evidence.

All of the relevant records that are obtainable have been 
obtained.  These include the records pertaining to treatment 
of the veteran's service-connected conditions as identified 
by her.  In addition, she was provided hearings before a 
hearing officer and a VLJ at the RO.  She also underwent 
several VA medical examinations to determine the severity of 
her PTSD and migraine headaches.



Where, as here, the veteran has been fully notified and is 
aware of the type of evidence required to substantiate her 
claims, and where there has been extensive factual 
development of the case indicating that no additional 
assistance would aid in further developing the claims, no 
further development pursuant to the VCAA is required.  Wensch 
v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.").  Accordingly, the Board will proceed with 
adjudication of the claims.

II.  Governing Laws, Regulations and Legal Analysis

A.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
ratings initially assigned for her PTSD and migraine 
headaches, the Board must consider her possible entitlement 
to "staged" ratings to compensate her for times since filing 
her claims when her disabilities may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson, 12 Vet. App. at 125-26.  Thus, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

1.  PTSD 

In December 1996, the veteran requested service connection 
for PTSD due to being raped in service in March 1996.  In 
statements and testimony, she notes that besides the 
traumatic memories of the rape, itself, she is extremely 
angry about the way in which the military handled the 
incident, resulting in the acquittal of her attackers.  Due 
to this experience, she states that she has chronic 
depression, trouble sleeping, feelings of loneliness, loss of 
interest in normal activities, anger, and crying spells.

A VA PTSD examination was conducted in January 1997.  The 
examiner deferred a diagnosis until the veteran's service 
records could be examined.  In April 1997, the examiner 
rendered a complete examination report.  The examiner stated 
that the veteran reported frequent nightmares and intrusive 
thoughts of her in-service sexual assault, a difficulty in 
trusting men, and guilt in not doing enough to prevent the 
attack.  She also had difficulty in managing her anger 
stemming from the way the situation was treated by the 
military.  The examiner noted that the veteran also had sleep 
problems, outbursts of anger, a very limited insight, poor 
judgment, and unclear reliability.  The Axis I diagnosis was 
PTSD, chronic.  The Axis II diagnosis was deferred.  The Axis 
III diagnosis was migraine headaches, per veteran's report.  
The Axis IV psychosocial stressors were previous sexual 
trauma, unemployment, and financial problems.  The Axis V 
Global Assessment of Functioning (GAF) score was 55.  

In an April 1997 rating decision, service connection for PTSD 
was granted and an initial 30 percent rating assigned, 
effective October 1996.  In August 1997, the veteran 
requested a higher initial rating for her PTSD.



The veteran underwent vocational counseling consisting of 
evaluation and testing in May and June 1997.  She expressed 
an interest in becoming a firefighter.  In a counseling 
record-narrative report, the counseling psychologist stated 
that firefighting, being a high demand, high stress 
occupation would not be the most suitable occupation for an 
individual with PTSD.  The veteran stated that she wanted to 
become a firefighter regardless of her suitability for the 
occupation.  Subsequently her application for vocational 
rehabilitation benefits was suspended for failing to complete 
the required evaluation.

A VA examination was conducted in October 1997.  The veteran 
reported frequent nightmares of her sexual assault in 
service, as well as anger and guilt.  The diagnosis was 
chronic PTSD.  A GAF score of 55 was assigned.

The veteran's mother also testified at a hearing before a 
hearing officer at the RO in August 1998.  She testified that 
she was a registered nurse who had experience in psychiatric 
nursing.  She stated that the biggest problems stemming from 
her daughter's PTSD were depression and difficulties with 
relationships.

A VA examination was conducted in October 1998.  The veteran 
reported flashbacks of her in-service sexual assault, 
withdrawing from friends, anger, and poor sleep.  The 
examiner stated that the examination was unremarkable.  
The examiner also stated that the veteran's PTSD symptoms did 
not significantly interfere with her occupational and 
academic functioning.  The diagnosis was PTSD, chronic, 
moderate, with depressive features.  The GAF score was 65.

A VA examination was conducted in December 1999.  The veteran 
reported flashbacks, poor sleep and depression.  The examiner 
indicated the veteran's symptomatology seemed to be less 
intense at that then current time, due to the distance and 
time from the in-service sexual assault and the therapy that 
she had received during the years since.  The examiner noted 
her PTSD symptomatology was in the mild range and it had no 
significant effect on her employability.  The examiner added 
that the PTSD symptomatology would not adversely affect her 
reliability, productivity, ability to concentrate, ability to 
follow instructions, ability to interact with her coworkers 
and superiors.  The examiner also noted that the veteran's 
long and short-term memory, judgment, and abstract thinking 
were good.  No significant abnormalities of conduct, mood, 
personal appearance, or self care were found.  The diagnoses 
were PTSD, mild with depressive features; history of alcohol 
abuse; and history of hallucinogenic abuse, in remission.  
The current GAF was 75, and the highest score for the past 
year was 75.

A VA examination was conducted in February 2001.  The veteran 
complained of chronic depression, trouble interacting with 
superiors at work, coworkers, and others, daily flashbacks, 
poor sleep, and fatigue.  The examiner noted that the veteran 
was not engaged in any therapy and did not take any 
medication for her PTSD.  The diagnoses were PTSD, secondary 
to sexual assault, and probable mixed personality disorder 
with borderline features.  A GAF of 60 was assigned.  
The examiner reported moderate symptoms of depression and 
anger and other PTSD phenomena with current moderate problems 
with family, coworkers, friends and sex partners.  The 
examiner noted that the veteran was employed as an emergency 
medical technician (EMT) and missed some work due to her 
migraine headaches.  The examiner also noted that the 
veteran's employment situation appeared to be stable.

A VA examination was conducted in November 2003.  The veteran 
noted that she had worked part time for a newspaper since 
March 2003, and for the last three weeks had been working 
full time as a driver for disabled clients.  She stated that 
she will have greater success at this job than when working 
as an EMT because there is less interaction with coworkers 
and, therefore, less opportunity for her mood to interfere 
with her occupational functioning.  She did note, however, 
that she had become irritable several times on this job.  She 
noted that she had become more withdrawn from friends.  She 
also had a high level of dissatisfaction with her body.  She 
reported sleep problems, nightmares, although they were 
decreasing, and was hypervigilant during sleep.  She had been 
participating in a woman's trauma group since December 2002.  
The diagnoses were PTSD, depression, not otherwise specified, 
body dysmorphic disorder, and alcohol abuse, currently in 
remission.  A GAF of 55 was assigned.  The examiner stated 
that the veteran's irritability, mistrust, detachment from 
others, anhedonia, and depression secondary to her PTSD 
interferes with her vocational activity.  The examiner also 
noted that she may require assistance with job placement in 
the future to minimize contact with others and to assist with 
resolving interpersonal conflicts when they arise.

The records of  the veteran's treatment in a VA outpatient 
mental health clinic (MHC) beginning in November 1996 to 
January 2004 are of record.  They indicate that her PTSD and 
depression were treated with medication and therapy.  

In a January 2004 decision, the RO increased the initial 
rating for the veteran's PTSD from 30 to 50 percent with the 
same October 1996 effective date.  She since has continued to 
appeal for an even higher initial rating.

VA promulgated new regulations amending the rating criteria 
for mental disorders, effective November 7, 1996, during the 
pendency of this appeal.  See 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
when amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  See, too, 38 C.F.R. § 
3.114.

The veteran was awarded service connection for PTSD from 
October 1996, the month after her separation from service.  
Therefore, prior to November 7, 1996, the Board may apply 
only the previous version of the rating criteria.  And as of 
November 7, 1996, the Board may apply whichever version of 
the rating criteria, old or new, which is more favorable to 
the veteran.

Since the RO already has considered both versions of the 
rating criteria, former and revised, the Board may do the 
same without fear of prejudicing the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new 
general rating formula for mental disorders to include PTSD 
(evaluated under DC 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment.  If any one of the three independent criteria is 
met, a 100 schedular evaluation is required under this code. 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  When the only 
compensable service-connected disability is a mental 
disability, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

Although the veteran has had some difficulty in adapting to 
stressful circumstances (including while formerly working as 
an EMT), this has, for the most part, substantially changed 
in more recent years for the better.  The same is true of her 
difficulty in establishing and maintaining effective 
relationships; she does not show any of the other 
symptomatology required for a 70 percent rating under the 
new regulations.

In addition, the veteran has not shown severe impairment in 
the ability to obtain or retain employment.  She currently 
works two jobs - one part-time and one 
soon-to-be full time, if not already.  The examiner who 
conducted the latest VA examination of record indicated the 
veteran may require assistance with job placement in the 
future to minimize contact with others and to assist with 
resolving interpersonal conflicts when they arise.  The Board 
recognizes that the disability could very well increase in 
severity in the future, but the Board cannot base the current 
evaluation on speculation regarding the future level of 
impairment as VA compensation benefits are paid based upon 
average impairment in earning capacity.  See 38 C.F.R. § 4.1 
(2003).  The veteran's earning capacity now is not affected 
by additional disability that she anticipates developing in 
the future.  She is always free to file another claim in the 
future if there is a change in the status of her PTSD, 
as contemplated by 38 C.F.R. § 4.1, due to the possible 
eventuality mentioned by the VA examiner.  But on the current 
record, she does not have sufficient social and occupational 
impairment to warrant a rating higher than 50 percent.

Although the GAF scores assigned to the veteran do not fit 
neatly into the rating criteria, they are probative evidence 
to be considered nonetheless.  See Carpenter v. Brown. 8 Vet. 
App. 240 (1995).  A GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).  
According to DSM-IV, GAF scores in the 45-60 range indicate 
"moderate" to "serious" symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) to 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).



We note, by way of reference, that the Court affirmed the 
Board's decision to deny an evaluation higher than 50 percent 
in Carpenter, wherein the facts involved an appellant service 
connected for PTSD with a GAF score of 55-60.  
Even considering only this particular veteran's lowest GAF 
score of 55, given at the conclusion of her most recent VA 
examination in November 2003, this GAF score still correlates 
to her current 50 percent rating.  She does not have 
sufficient impairment from her PTSD, under either the former 
or revised criteria, to warrant a rating higher than 50 
percent.  Moreover, since she has been - at most - 
50 percent disabled due to this condition since October 1996, 
the day following her discharge from service, she is not 
entitled to a "staged" rating under Fenderson either 
because she already has received this level of compensation 
for the entire period at issue, i.e., since the effective 
date of her award.

So in conclusion, for these reasons, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 50 percent, and the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. 
App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, the appeal is denied.

2.  Migraine Headaches

The veteran contends that her service-connected migraine 
headaches are more severe than presently evaluated and 
greatly interfere with her employment.  She claims they cause 
severe nausea and vomiting.  She has also testified that she 
would have taken off more days from work due to her migraine 
headaches, but there were no replacements available if she 
did not go to work.  

A January 1997 VA general medical examination contained a 
diagnosis of history of migraine headaches.  



A VA neurological examination was conducted in February 1997.  
The veteran stated that her headaches had their onset before 
age 17.  She also said they usually last about one day and 
that the last one occurred two weeks earlier.  At times 
they cause nausea and vomiting, requiring that she leave 
work.  She was taking medication for them.  The diagnosis was 
migraine headaches of onset age 16, exacerbated since the 
rape in service.

The veteran's mother also testified at a hearing before a 
hearing officer at the RO in August 1998.  She stated that 
the her daughter suffers from frequent migraines that cause 
nausea and vomiting.

A VA neurological examination was conducted in October 1998.  
In the prior one and a half years, the migraine headaches and 
vomiting had reduced in severity.  The veteran reportedly had 
two headaches a week of between one half to one days duration 
of moderate to severe intensity.  The diagnosis was migraine 
headaches.  

The examiner who conducted the February 2001 VA psychiatric 
examination noted that the veteran was employed as an EMT and 
missed some work due her migraine headaches.  The examiner 
also noted that the veteran's employment situation appeared 
to be stable, however.

The veteran was discharged from her employment as an EMT in 
January 2003 for insubordination and poor attitude.  She was 
subsequently hired for two other jobs, though, as an 
assistant manager for a newspaper and as a caregiver.

The veteran went to an emergency room for migraine headaches 
in October 2002.  She was given medication and released later 
that same day.

At her hearing before the undersigned VLJ in October 2002, 
the veteran testified that she experienced headaches two or 
three times per week, accompanied by nausea and vomiting.



In a progress note dated in February 2003, the veteran stated 
that her migraine headaches were occurring daily and 
interfered with all aspects of her life.  In March 2003, she 
was given medication for her migraines.  And in April 2003, 
she stated that she was having less of them during her second 
trimester of pregnancy.

A VA neurological examination was conducted in December 2003.  
The veteran stated that her headaches were more severe during 
her recent pregnancy.  She reported about three headaches a 
week of a few hours duration.  She said they always resolve 
within 24 hours.  She has tried multiple medications for her 
headaches that only provide a little improvement.  At the 
time, she was not taking any medication.  The diagnosis was 
not-well controlled headaches.  The examiner noted that the 
veteran had not been treated with any prophylactic medication 
for the headaches from 1998 until recently.  

Although, admittedly, the veteran has severe headaches - 
given the foregoing descriptions of her migraines, their 
frequencies and effects - this is not tantamount to very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The mere fact that she 
experiences characteristic prostrating attacks is not 
sufficient, in and of itself, to warrant a rating higher than 
30 percent because a rating at even the 
30-percent level contemplates as much.  She lost one job (as 
an EMT) due to insubordination, not migraine headaches, and 
she since has been successfully hired at two other jobs with 
no mention of her headaches causing severe economic 
inadaptability at her new employment.  The report of the last 
VA examination of record, in December 2003, indicates she had 
about three headaches a week of a few hours duration.  
Accordingly, the criteria for a 50 percent evaluation have 
not been met.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply, and the appeal for a higher rating 
must be denied.  38 C.F.R. § 4.3; see also Schoolman v. West, 
12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied. 

The claim for an initial rating higher than 30 percent for 
migraine headaches is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



